 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of May 25,
2006, by and between Susan B. Kilgannon (the “Employee”) and URS Corporation, a
Delaware corporation (the “Company”).
     1.   Term Of Employment.
          (a)   Basic Rule. The Company agrees to employ the Employee, and the
Employee agrees to remain in employment with the Company, from the date hereof
until the date on which the Employee’s employment terminates pursuant to
Subsection (b), (c), (d), (e) or (f) below.
          (b)   Termination by Company Without Cause. The Company may terminate
the Employee’s employment at any time without Cause (as defined below) by giving
the Employee thirty (30) days’ advance notice in writing.
          (c)   Termination by Company for Cause. The Company may terminate the
Employee’s employment at any time, with or without advance notice, for Cause.
For all purposes under this Agreement, “Cause” shall mean:
               (i)   A willful failure or omission of the Employee to
substantially perform her duties hereunder, other than as a result of the death
or Disability (as defined below) of the Employee;
               (ii)   A willful act by the Employee that constitutes gross
misconduct or fraud;
               (iii)   The Employee’s conviction of, or plea of “guilty” or “no
contest” to, a felony or any misdemeanor involving dishonesty;
               (iv)   The Employee’s disobedience of lawful orders or directives
of the Chief Financial Officer of the Company, or his respective designees, or
of the Board of Directors of the Company or a duly appointed committee thereof
(collectively, the “Board”) ; or
               (v)   The Employee’s breach of any agreement with the Company.
          (d)   Resignation by Employee. The Employee may terminate her
employment by giving the Company thirty (30) days’ advance notice in writing.
          (e)   Death of Employee. The Employee’s employment shall terminate
automatically and immediately in the event of her death.

1



--------------------------------------------------------------------------------



 



          (f)   Disability. Subject to applicable laws, the Company may
terminate the Employee’s employment due to Disability by giving the Employee
thirty (30) days’ advance notice in writing. For all purposes under this
Agreement, “Disability” shall mean that the Employee, at the time the notice is
given, has performed none of her duties under this Agreement for a period of not
less than one hundred eighty (180) consecutive days as a result of any physical
or mental injury or illness. In the event the Employee resumes the performance
of substantially all of her duties hereunder before termination of her active
employment under this Section 1(f) becomes effective, the notice of termination
shall automatically be deemed to have been revoked.
          (g)   Rights Upon Termination. Except as expressly provided in
Section 6, upon the termination of the Employee’s employment pursuant to this
Section 1, the Employee shall only be entitled to the compensation, benefits and
reimbursements described in Sections 3, 4 and 5 for the period preceding and
including the effective date of the termination, which shall include all accrued
and unused vacation, all of which shall fully discharge all responsibilities of
the Company, its parent, subsidiary and affiliated corporations and related
entities (collectively, “URS” and, individually, a “URS Entity”) to the
Employee.
          (h)   Employment by Affiliate. The employment of the Employee shall
not be considered to have terminated for purposes of this Agreement if the
Employee is employed by any URS Entity.
          (i)   Termination of Agreement. This Agreement shall terminate on the
earlier of June 1, 2016 or the date when all obligations of the parties
hereunder have been satisfied.
     2.   Duties And Scope Of Employment.
          (a)   Position. The Company agrees to employ the Employee in an
executive position for the term of her employment under this Agreement. The
Employee shall report to the Chief Financial Officer or his designee, and shall
serve in such positions on behalf of URS and perform such duties consistent with
an executive position for URS as may be required by the Chief Financial Officer,
or his respective designees. It is anticipated that the Employee’s duties will
require her to travel frequently and extensively. The Employee’s principal
office will be in the greater New York City metropolitan Area. If the principal
office to which the Employee is assigned is changed by the Company, with the
Employee’s consent, the Company shall reimburse reasonable relocation expenses
of the Employee in accordance with generally applicable policies of the Company.
          (b)   Obligations. During the term of her employment under this
Agreement, the Employee shall devote her full business efforts and time to URS
and shall not render services to any other person or entity without the prior
written consent of the Chief Financial Officer or his designee. The foregoing,
however, shall not preclude the Employee from (i) engaging in appropriate civic,
charitable or religious activities, (ii) devoting a reasonable amount of time to
private investments that do not interfere or conflict with her responsibilities
to the Company or (iii) serving on the boards of directors of other companies
provided that prior written approval for such service is obtained from the Chief
Financial Officer or his designee and that such service does not interfere or
conflict with her responsibilities to the Company.

2



--------------------------------------------------------------------------------



 



          (c)   Resignation from Other Positions. Immediately upon request by
the Company, before or after the termination of the employment of the Employee,
she shall resign from any and all positions she holds as director, officer,
trustee, nominee, agent for service of process, attorney-in-fact or similar
position with respect to any URS Entity, and shall execute, verify, acknowledge,
swear to and deliver any documents and instruments reasonably requested by the
Company or required to reflect such resignation.
     3.   Base Compensation And Target Bonus.
          During the term of the Employee’s employment under this Agreement, the
Company agrees to pay the Employee as compensation for her services a base
salary at an annual rate of two hundred and ninety thousand dollars ($290,000),
or at such higher rate as the Company may determine from time to time. Such
salary shall be payable in accordance with the Company’s standard payroll
procedures. (The annual rate of compensation specified in this Section 3, as
increased by the Company from time to time in its sole discretion, is referred
to in this Agreement as “Base Compensation.”) In addition, during the term of
the Employee’s employment under this Agreement, the Company agrees that the
Employee shall participate in the Company’s annual bonus plan with a target
bonus percentage of forty (40%) of Base Compensation or at such higher rate as
the Company may determine from time to time. (The annual target bonus percentage
specified in this Section 3, as increased by the Company from time to time in
its sole discretion, is referred to in this Agreement as “Annual Target Bonus.”)
     4.   Employee Benefits, Stock Options, Incentive Compensation And Other
Compensation Plans And Programs.
          During the term of her employment under this Agreement, the Employee
shall be eligible to participate in the employee benefit plans, stock option and
other equity-based incentive and compensation plans, and other executive
incentive and compensation programs maintained with respect to employees of the
Company, subject in each case to (i) the generally applicable terms and
conditions of the applicable plan or program and to the determinations of the
Board or other person administering such plan or program, (ii) determinations by
URS, the Board or any such person as to whether and to what extent Employee
shall so participate or cease to participate, and (iii) amendment, modification
or termination of any such plan or program in the sole and absolute discretion
of URS.
     5.   Business Expenses.
          In accordance with the Company’s generally applicable policies,
(i) during the term of her employment under this Agreement, the Employee shall
be authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with her duties hereunder, and (ii) the Company
shall reimburse the Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation.

3



--------------------------------------------------------------------------------



 



     6.   Termination Of Employment.
          (a)   Severance Payment and Severance Benefits. In the event that,
during the term of the Employee’s employment under this Agreement, the Company
terminates the Employee’s employment for any reason other than Cause or
Disability or the Employee voluntarily resigns her employment for Good Reason
(as defined below) within one (1) month of the occurrence of the event
constituting Good Reason, then:
               (i)   The Company shall pay a lump sum amount (“Severance
Payment”) in, as provided below, equal to one hundred percent (100%) of the
Employee’s Base Compensation as in effect on the date of employment termination,
plus a pro-rata target bonus based on the number of calendar days employed
during the year of termination divided by 365. The Severance Payment shall be
paid commencing not more than five (5) business days following the effective
date of the Employee’s release as described in Section 7 below. In addition, at
the time of the employment termination, the Company shall pay to the Employee
all accrued and unpaid vacation.
               (ii)   For the period of one (1) year following such termination,
the Company shall (i) if the Employee elects COBRA continuation coverage within
the meaning of Section 4980B(f)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”), reimburse the Employee for a portion of the dental and
health insurance premiums required to be paid by the Employee for such one
(1) year period to obtain such continuation coverage equal to the same portion
of such premiums generally paid by the Company at the time of such termination
for the benefit of other employees of the Company with responsibilities,
organizational level and titles comparable to those of the Employee, and
(ii) cause group long-term disability insurance coverage and basic term life
insurance coverage then provided to the Employee by the Company, if any, to be
continued for such one (1) year period (or, if such coverage cannot be continued
or can only be continued at a cost to the Company greater than the Company would
have incurred absent such termination, then, at the Company’s election, the
Company may either provide such long-term disability or term life insurance as
may be available at no greater cost than one hundred fifty percent (150%) of
what the Company would have incurred absent such termination or pay to the
Employee one hundred fifty percent (150%) of the amount of premiums the Company
would have incurred to continue such coverage absent such termination) (payments
and benefits under this Subdivision (ii) of Section 6(a), collectively
“Severance Benefits”).
          (b)   Good Reason. For purposes of this Agreement, “Good Reason” shall
mean that the Employee has incurred a reduction in her Base Compensation or
Annual Target Bonus.
          (c)   Termination of Severance Benefits. All Severance Benefits shall
be discontinued completely as of the date when the Employee returns to
employment or self-employment, whether full- or part-time, with an entity that
offers any group health insurance coverage to its employees or independent
contractors, regardless of whether such coverage is equivalent to the insurance
coverage contemplated by the Severance Benefits.
          (d)   No Mitigation. The Employee shall not be required to mitigate
the amount of any payment or benefit contemplated by this Section 6 (whether by
seeking new employment or in any other manner), nor shall any such payment or
benefit be reduced by earnings or benefits that the Employee may receive from
any other source.

4



--------------------------------------------------------------------------------



 



     7.   Severance Payment And Severance Benefits Conditioned Upon Execution Of
Effective Release Of Claims.
          Notwithstanding any of the foregoing to the contrary, in no event
shall the Company be required to make any payment or provide any benefit
pursuant to Section 6 above unless and until the Employee executes and delivers
to the Company a General Release in the form of Exhibit A hereto, and such
release becomes effective in accordance with its terms; provided, however, that
pending such execution and delivery of such a release by the Employee, the
Company will advance for the account of the Employee premiums required to be
paid during the period during which the effectiveness of the release is pending
if necessary to avoid lapse with respect to the Employee within such period of a
group dental, health or disability policy to which Severance Benefits provided
under Subdivision (ii) of Section 6(a) relate, which advance shall be repaid by
the Employee upon expiration of (i) the period during which the Employee is
permitted to consider whether to execute the release (if the Employee does not
execute the release) or (ii) the period during which the effectiveness of the
release is pending (if the Employee executes the release then revokes it within
the seven-(7-) day revocation period).
     8.   Nondisclosure.
          During the term of this Agreement and thereafter, the Employee shall
not, without the prior written consent of the Chief Executive Officer or his
designee or the Board, disclose or use for any purpose (except in the course of
her employment under this Agreement and in furtherance of the business of URS)
confidential information or proprietary data of URS, except as required by
applicable law or legal process, in which case promptly and before disclosure
the Employee shall give notice to the Company of any such requirement or
process; provided, however, that confidential information shall not include any
information available from another source on a nonconfidential basis, known
generally to the public, or ascertainable from public or published information
(other than as a result of unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by persons engaged
in the same business as, or a business similar to, that conducted by URS. The
Employee agrees to deliver to the Company at the termination of her employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of URS, which she may then possess or have
under her control. Nothing in this Section 8 or elsewhere in this Agreement
shall be deemed to waive, or to permit or authorize the Employee to take any
action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and URS or any of its directors,
officers, employees, agents or other representatives.
     9.   Miscellaneous Provisions.
          (a)   Successors. Subject to Section 9(j) below and provided that the
Employee may not delegate her duties hereunder without the consent of the Board,
this Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.

5



--------------------------------------------------------------------------------



 



          (b)   Notice. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered, when mailed by U.S. registered mail (return receipt
requested and postage prepaid), or when telecopied. In the case of the Employee,
mailed notices shall be addressed to her at the home address which she most
recently communicated to the Company in writing for income tax withholding
purposes or by notice given pursuant to this Section 9(b). In the case of the
Company, mailed notices shall be addressed to its corporate headquarters as
reflected in its most recent Quarterly Report on Form 10-Q or Annual Report on
Form 10-K filed with the U.S. Securities and Exchange Commission, directed to
the attention of its Secretary. Telecopied notices shall be sent to such
telephone number as the Company and the Employee may specify for this purpose.
          (c)   Modifications; Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (d)   Whole Agreement. No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.
          (e)   Withholding. All payments made under this Agreement shall be
subject to reduction to reflect taxes and other payroll deductions required to
be withheld by law. The Employee hereby declares under penalty of perjury that
the Social Security Number she has provided to the Company is true and accurate
          (f)   Certain Reductions and Offsets. Notwithstanding any other
provision of this Agreement to the contrary, any payments or benefits under this
Agreement shall be reduced by any severance payments and benefits payable by URS
to the Employee under any policy, plan, program or arrangement, including,
without limitation, any contract between the Employee and URS.
          (g)   Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of California, without regard to where the Employee has her residence or
principal office or where she performs her duties hereunder.
          (h)   Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

6



--------------------------------------------------------------------------------



 



          (i)   Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, or the Employee’s employment with the
Company or the terms and conditions or termination thereof, or any action or
omission of any kind whatsoever in the course of or connected in any way with
any relations between URS and the Employee, including without limitation all
claims encompassed within the scope of the form of General Release attached to
this Agreement as Exhibit A, shall be finally settled by binding arbitration
before a single arbitrator in accordance with the National rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Association”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitration shall be
administered by the San Francisco, California regional office of the Association
and shall be conducted at the San Francisco, California offices of the
Association or at such other location in San Francisco, California as the
Association may designate. All fees and expenses of the arbitrator and the
Association shall be paid by the Company. Each party shall bear their own
attorneys’ fees, costs and other expenses associated with such arbitration. The
Company and the Employee acknowledge and agree that any and all rights they may
have to resolve their claims by a jury trial hereby are expressly waived.
          (j)   No Assignment. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 9(j) shall be void.
     In Witness Whereof, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

                  /s/ Susan B. Kilgannon     Susan B. Kilgannon             

            URS Corporation,
      By:   /s/ Joseph Masters                  

7



--------------------------------------------------------------------------------



 



         

Exhibit A
GENERAL RELEASE
(Individual Termination)
     This General Release (“Release”) is executed and delivered by ___
(“Employee”) to and for the benefit of URS Corporation, a Delaware corporation,
and any parent, subsidiary or affiliated corporation or related entity of URS
Corporation (collectively, “Company”).
     In consideration of certain payments and benefits which Employee will
receive following termination of employment pursuant to the terms of the
Employment Agreement entered into as ___, between Employee and Company (the
“Agreement”), the sufficiency of which Employee hereby acknowledges, Employee
hereby agrees not to sue and fully, finally, completely and generally releases,
absolves and discharges Company, its predecessors, successors, subsidiaries,
parents, related companies and business concerns, affiliates, partners,
trustees, directors, officers, agents, attorneys, servants, representatives and
employees, past and present, and each of them (hereinafter collectively referred
to as “Releasees”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, grievances,
arbitrations, unfair labor practice charges, wages, vacation payments, severance
payments, obligations, commissions, overtime payments, debts, profit sharing or
bonus claims, expenses, damages, judgments, orders and/or liabilities of
whatever kind or nature in law, equity or otherwise, whether known or unknown to
Employee which Employee now owns or holds or has at any time owned or held as
against Releasees, or any of them through the date Employee executes this
Release (“Claims”), including specifically but not exclusively and without
limiting the generality of the foregoing, any and all Claims arising out of or
in any way connected to Employee’s employment with or separation of employment
from Company including any Claims based on contract, tort, wrongful discharge,
fraud, breach of fiduciary duty, attorneys’ fees and costs, discrimination in
employment, any and all acts or omissions in contravention of any federal, state
or local laws or statutes (including, but not limited to, federal or state
securities laws, any deceptive trade practices act or any similar act in any
other state and the Racketeer Influenced and Corrupt Organizations Act), and any
right to recovery based on local, state or federal age, sex, pregnancy, race,
color, national origin, marital status, religion, veteran status, disability,
sexual orientation, medical condition, union affiliation or other
anti-discrimination laws, including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the National Labor Relations Act, the California Fair
Employment and Housing Act, and any similar act in effect in any jurisdiction
applicable to Employee or Company, all as amended, whether such claim be based
upon an action filed by Employee or by a governmental agency.
     During the time Employee is entitled to any Severance Payment or Severance
Benefits, as defined and provided in Section 6 of the Agreement, Employee agrees
(i) to assist, as reasonably requested by Company, in the transition of
Employee’s responsibilities and (ii) not to solicit any employee of Company to
terminate or cease employment with Company. Without superseding any other
agreements, including the Agreement, and obligations Employee has with respect
thereto, (i) Employee agrees not to divulge any information that might be of a
confidential or proprietary nature relative to Company, and (ii) Employee agrees
to keep confidential all

1



--------------------------------------------------------------------------------



 



information contained in this Release (except to the extent (A) Company consents
in writing to disclosure, (B) Employee is required by process of law to make
such disclosure and Employee promptly notifies Company of receipt by Employee of
such process, or (C) such information previously shall have become publicly
available other than by breach hereof on the part of Employee).
     Employee agrees to cooperate with Company in responding to the reasonable
requests of Company in connection with any and all existing or future
litigation, arbitrations, mediations or investigations brought by or against
Company, or its current or former affiliates, agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which
reasonably deems Employee’s cooperation necessary or desirable. In such matters,
Employee agrees to provide Company with reasonable advice, assistance and
information, including offering and explaining evidence, providing sworn
statements and participating in discovery and trial preparation and testimony.
Employee also agrees to promptly send Company copies of all correspondence (for
example, but not limited to, subpoenas) received by Employee in connection with
any such proceedings, unless Employee is expressly prohibited by law from so
doing.
     Without superseding any other agreements, including the Agreement, and
obligations Employee has with respect thereto, (i) Employee agrees not to
divulge or use, at any time, any information that might be of a confidential or
proprietary nature relative to Company, and (ii) Employee agrees to keep
confidential all information contained in this Release (except to the extent
(A) Company consents in writing to disclosure, (B) Employee is required by
process of law to make such disclosure and Employee promptly notifies Company of
receipt by Employee of such process, or (C) such information previously shall
have become publicly available other than by breach hereof on the part of
Employee).
     Employee acknowledges and agrees that neither anything in this Release nor
the offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.
     It is the intention of Employee in executing this instrument that it shall
be effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Employee hereby
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, grievances and causes of
action, if any, as well as those relating to any other claims, demands,
grievances and causes of action hereinabove specified, and elects to assume all
risks for claims, demands, grievances and causes of action that now exist in
Employee’s favor, known or unknown, that are released under this Release.
Employee acknowledges Employee may hereafter discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

2



--------------------------------------------------------------------------------



 



     If any provision of this Release or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.
     Employee represents and warrants that Employee has not heretofore assigned
or transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.
     Employee represents that she is not aware of any claims other than the
claims that are released by this instrument. Employee acknowledges that she is
familiar with the provisions of California Civil Code Section 1542, which states
as follows:
     A general release does not extend to claims which the creditor does not
know or suspect to exist in her favor at the time of executing the release,
which if known by her must have materially affected her settlement with the
debtor.
     Employee, being aware of such Code section, agrees to waive any rights she
may have thereunder, as well as under any other statute or common law principle
of similar effect.
NOTICE TO EMPLOYEES AGE 40 OR OLDER ON THE DATE
OF TERMINATION OF EMPLOYMENT
     The law requires that Employees age 40 or older be advised and Company
hereby advises such Employees in writing to consult with an attorney and discuss
this Release before executing it. Employee acknowledges Company has provided to
Employee at least twenty-one (21) calendar days (forty-five (45) calendar days,
in the case of a group termination) within which to review and consider this
Release before signing it.
     Should Employee decide not to use the full twenty-one (21) or forty-five
(45) days, as applicable, then Employee knowingly and voluntarily waives any
claims that Employee was not in fact given that period of time or did not use
the entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release. Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
Section 10(b) of the Agreement and must be received by Company as so addressed
not later than midnight on the seventh (7th) day following Employee’s execution
of this Release. If Employee so revokes this Release, the Release shall not be
effective or enforceable and Employee will not receive the monies and benefits
described above. If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.
     In the case of a group termination, the law requires that Employee be
provided a detailed list of the job titles and ages of all employees who were
terminated in the group termination and the ages of all employees of Company in
the same job classification or organizational unit who

3



--------------------------------------------------------------------------------



 



were not terminated. Employee acknowledges that Employee has been provided with
this information.
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
     I have read and understood the foregoing General Release, have been advised
to and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.

                Dated: __________________________             Susan B.
Kilgannon             

4